Case 6:20-cv-00648-CEM-GJK Document 1-6 Filed 04/14/20 Page 1 of 3 PageID 57




                         Exhibit F
                       Case 6:20-cv-00648-CEM-GJK Document 1-6 Filed 04/14/20 Page 2 of 3 PageID 58
                                Science.
                                                                                                                                                                                                                                        March 31, 2020
                                Applied to Life.™



                                   Fraudulent Activity, Price Gouging, and Counterfeit Products



      At 3M, we are committed to doing all we can to help combat the fraudulent, price gouging, and counterfeit
      activity that is unfortunately occurring in connection with COVID-19. Examples include people fraudulently
      representing themselves as being affiliated with 3M and having authentic 3M product to sell, selling (or
      offering to sell) 3M products at grossly inflated prices, selling counterfeit products falsely claimed to be from
      3M, and falsely claiming to manufacture 3M products. In many cases, these scammers will try and secure
      funds in advance and then disappear once the money is received.

      3M will not tolerate any such activity by 3M authorized channel partners and we will aggressively pursue
      third-parties that seek to take advantage of this crisis. We are working with law enforcement authorities
      around the world - including, in the U.S., the U.S. Attorney General, state Attorneys General, and local
      authorities.
.........................................................................................................................................................................................................................................................................................
      We have also created a new 3M COVID-19 Fraud hotline for the U.S. and Canada that end-users and
      purchasers of 3M products can call for information to help detect fraud and avoid counterfeit products.
      You can reach this hotline by calling: 1 (800) 426-8688.

      In addition to the hotline, you can report a concern at www.go.3m.com/covidfraud.

      3M recommends purchasing our products only from a 3M authorized distributor or dealer, as that offers the
      greatest assurance that you will receive authentic 3M products.

      If you need help identifying 3M authorized distributors and dealers in your area, please contact 3M Help
      Center at www.3m.com/3M/en_US/company-us/help-center or 1 (888) 364-3577 in the United States.
      In Canada, please contact 3M Canada Customer Service at 1 (800) 364-3577.
...........................................................................................................................................................................................................................................................................................
      With regard to 3M respirators specifically, we are                                                                                                                                            Model#                              List Price (USO)
      providing the following additional information to
                                                                                                                                                                                                                                                    ', I •:
      help stop price gouging and sales of counterfeit
      products:                                                                                                                                                                                       1804S                                         $0.68
                                                                                                                                                      Surgical N95
                                                                                                                                                                                                        1860                                        $1.27
                                                                                                                                                      Respirators
      •        3M has not changed the prices we charge                                                                                                                                                1860S                                         $1.27
               for 3M respirators as a result of the
                                                                                                                                                                                                       1870+                                        $1.78
               COVID-19 outbreak.
                                                                                                                                                                                                        8210                                 $1.02 - $1.31
      •        We are actively working to eliminate price
                                                                                                                                                                                                   8210Plus                                  $1.18 - $1.50
               gouging, including making referrals to law
               enforcement where appropriate.                                                                                                                                                          8210V                                $1.48 - $1.88
                                                                                                                                                                                                       8110S                                $1.08 - $1.37
      •        To help customers identify and avoid inflated
                                                                                                                                                      Standard N95                                     8200                               $0.63 - $0.80
               prices, we are now publishing current single-case
               list prices for many of the most common 3M N95                                                                                         Respirators                                        8511                               $2.45 - $3.11
               respirator models sold in the U.S.                                                                                                                                                       9105                               $0.64 - $0.81
                                                                                                                                                                                                       9105S                               $0.64 - $0.81
      •        List prices for these models sold in Canada are
               similar on a currency-adjusted basis.                                                                                                                                                   9210+                                $1.40 - $1.78
                                                                                                                                                                                                        9211+                              $2.68 - $3.40
       Case 6:20-cv-00648-CEM-GJK Document 1-6 Filed 04/14/20 Page 3 of 3 PageID 59
•   These list prices are per respirator.

•   Actual prices may be lower than these list prices, as negotiated between you and your chosen reseller.

•   3M has also worked to further accelerate delivery of respirators to critical end-users - both by utilizing
    our existing network of healthcare distributors and, where it makes sense to do so, shipping directly to
    end-user locations. Effective the week of March 23, the small volume of 3M filtering facepiece respirators
    being made available to critical industrial infrastructure is shipping directly to the specified end-user.

•   3M respirators should be sold only in 3M packaging, with model-specific user instructions accompanying
    the product.

•   3M respirators should not be sold individually or without packaging (including User Instructions).

•   3M has strict quality standards, and therefore products that have missing straps, strange odors, blocked
    valves, misspelled words, etc. are likely not authentic 3M respirators.

Finally, 3M personal protective equipment (PPE) is intended, labeled, packaged, and certified to meet the
requirements of the countries in which 3M sells it. Those requirements differ around the world, including as
it relates to, for example, respirator performance, local language, and local certification and approval for sale
and use. As a result, 3M PPE imported from other countries may not meet local requirements. Please confirm
such PPE meets all applicable requirements prior to use.

For technical assistance regarding the selection and use of 3M respirators, please contact your local
3M Technical Service team. In the U.S., you can call 1 (800) 243-4630. In Canada, you can
call 1 (800) 364-3577.




For more information, contact the 3M Help Center at 1 (888) 364-3577 in the United States.
In Canada, please contact 3M Canada Customer Service at 1 (800) 364-35n.




3M Company
                                    © 3M 2020. All Rights Reserved.
3M Center
                                    3M is a trademark of 3M Company and affiliates.
St. Paul, MN
                                    Used under license in Canada.
55144-1000
